Case 17-18239        Doc 27     Filed 03/07/19     Entered 03/07/19 10:11:58          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-18239
         James H Beilfuss

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/15/2017.

         2) The plan was confirmed on 08/11/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/02/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/06/2018.

         5) The case was dismissed on 01/04/2019.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,728.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-18239       Doc 27      Filed 03/07/19    Entered 03/07/19 10:11:58                 Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor             $4,250.00
         Less amount refunded to debtor                          $37.17

 NET RECEIPTS:                                                                                    $4,212.83


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,850.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $240.15
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,090.15

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 APPLIED DATA FINANCE LLC       Unsecured      1,000.00       1,027.26         1,027.26           0.00       0.00
 AVANT INC                      Unsecured      2,070.00       1,931.81         1,931.81          25.81       0.00
 CREDIT FIRST NA                Unsecured         576.00        576.93           576.93           0.00       0.00
 ILLINOIS DEPT OF REVENUE       Priority            0.00          0.00             0.00           0.00       0.00
 INTERNAL REVENUE SERVICE       Priority            0.00          0.00             0.00           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS      Unsecured          87.00        111.98           111.98           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured          734.00        286.46           286.46           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured             NA         361.40           361.40           0.00       0.00
 ONEMAIN FINANCIAL              Unsecured      4,700.00       3,648.36         3,648.36          48.75       0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         305.00      1,489.37         1,489.37          19.90       0.00
 QUANTUM3 GROUP                 Unsecured         169.00        131.28           131.28           0.00       0.00
 QUANTUM3 GROUP                 Unsecured         287.00        131.02           131.02           0.00       0.00
 QUANTUM3 GROUP                 Unsecured            NA         155.64           155.64           0.00       0.00
 FINGERHUT                      Unsecured           7.00           NA               NA            0.00       0.00
 FIRST NATIONAL COLLECTION BURE Unsecured      1,889.00            NA               NA            0.00       0.00
 SHOP NOW PAY PLAN              Unsecured         103.72           NA               NA            0.00       0.00
 STATE COLLECTION SERVICE INC   Unsecured         835.00           NA               NA            0.00       0.00
 LEXINGTON HEALTH NETWORK       Unsecured      1,065.00            NA               NA            0.00       0.00
 MONTGOMERY WARD                Unsecured         165.18           NA               NA            0.00       0.00
 WHEATON BANK & TRUST           Unsecured      2,116.00       2,112.44         2,112.44          28.22       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-18239        Doc 27      Filed 03/07/19     Entered 03/07/19 10:11:58              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,963.95            $122.68              $0.00


 Disbursements:

         Expenses of Administration                             $4,090.15
         Disbursements to Creditors                               $122.68

 TOTAL DISBURSEMENTS :                                                                       $4,212.83


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/07/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
